  Case 9:20-cr-00037-MJT Document 13 Filed 10/06/20 Page 1 of 2 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §
                                             §        No. 9:20-CR-37
COLT JAMES LAMBRIGHT                         §

                         AMENDED ELEMENTS OF THE OFFENSE

        You are charged in Count One of the indictment with a violation of 18 U.S.C.

§922(g), Possession of a Firearm by a Prohibited Person.

        The essential elements which must be proven to establish the violation are:

        1. The defendant has been convicted of a crime punishable by imprisonment for a
           term exceeding one year;

        2. The defendant possessed a firearm or ammunition in or affecting interstate
           commerce; or

        3. The defendant received a firearm or ammunition which had been shipped or
           transported in interstate commerce;

        4. The defendant, knowing he had previously been convicted of a crime
           punishable by imprisonment for a term exceeding one year, knowingly
           possessed and/or received said firearm; and

        5. The defendant committed the offense in the EDTX.

                                          Respectfully submitted,

                                          STEPHEN J. COX
                                          UNITED STATES ATTORNEY
                                          /s/ Tommy L. Coleman
                                          Tommy L. Coleman
                                          Special Assistant United States Attorney
                                          Texas Bar: 24034383
                                          415 S. First, Suite 201
                                          Lufkin, Texas 75901
                                          (936) 639-4003
                                          (936) 639-4033 fax
Elements of the Offense - Page 1
  Case 9:20-cr-00037-MJT Document 13 Filed 10/06/20 Page 2 of 2 PageID #: 33




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was

delivered by electronic delivery to defendant's attorney, Dana T. Williams, on the 6th of

October 2020.



                                                 /s/ Tommy L. Coleman
                                                 Tommy L. Coleman




Elements of the Offense - Page 2
